IN T H E C O U R T O F A P P E A L S O F T E N N E S S E E
                                                                                                                        FL E D
                                                                                                                         I
                                          A T K N O X V IL L E
                                                                                                                      J u ly 1 4 , 1 9 9 9

                                                                                                                  C e c il C r o w s o n , J r .
                                                                                                                 A p p e lla te C o u r t
                                                                                                                         C le r k



W IL L IA M         K . B U C H A N A N , J R .,                  )          R H E A C IR C U IT
                                                                  )
            P la in tiff /A p p e lla n t                                    )          N O . 0 3 A 0 1 -9 8 1 1 -C V -
0 0 3 8 7
                                                                  )
v .                                                               )          H O N . J. C U R T IS S M IT H
                                                                  )          JU D G E
K A T H Y Y O U N G a n d D O N N IE                              )
Y O U N G ,                                                       )
                                                                  )
            D e f e n d a n t s /A p p e lle e s                  )          A F F IR M E D



S t e v e n D . B r o w n , C h a tt a n o o g a , f o r t h e A p p e ll a n t.
J a m e s W . M c K e n z i e , D a y t o n , f o r th e A p p e lle e .


                                  M     E M        O R A N D U M                 O P I N I O N

                                                                             IN M A N , S e n io r J u d g e

            T h e p la in tiff , a re s id e n t o f H a w a ii, c o n tra c te d to b u y D & K A u to S a lv a g e

f r o m th e d e f e n d a n ts in A u g u s t 1 9 9 4 , f o r $ 4 5 0 ,0 0 0 .0 0 . H e e m p lo y e d T o m G a rg o n e

to m a n a g e t h e b u s in e s s .

            T h e tra n s a c tio n w a s re d u c e d to w ritin g b y G a rg o n e . T h e c o n tra c t p ro v id e d

th a t th e p la in t if f w o u l d p a y $ 1 5 ,0 0 0 . 0 0 c a s h d o w n , a n d th e b a la n c e in 3 0 d a y s .

            T h e p l a i n t i f f w a s u n a b l e t o n e g o ti a te a p u r c h a s e - m o n e y l o a n , a n d th e p a r t i e s

o r a l l y a g r e e d t o a m e n d th e c o n t r a c t b y e x t e n d in g th e ti m e fo r p a y m e n t o f t h e

b a l a n c e a n a d d i t i o n a l 3 0 d a y s i n c o n s i d e ra ti o n o f a n o th e r p a y m e n t o f $ 1 5 ,0 0 0 .0 0 .

A g a in , t h e p l a i n t if f c o u ld n o t p e rf o r m , a n d a s e c o n d o r a l a g re e m e n t w a s r e a c h e d ,

w h e r e b y t h e p la in t i f f a g re e d t o p a y $ 2 5 ,0 0 0 .0 0 o n N o v e m b e r 1 , 1 9 9 4 , $ 2 5 ,0 0 0 .0 0

o n J a n u a r y 1 , 1 9 9 5 , a n d m o n th ly p a y m e n ts o f $ 6 ,0 0 0 .0 0 b e g i n n in g N o v e m b e r 1 ,

1 9 9 4 .
           T h e p la in tiff to o k p o s s e s s io n o f th e b u sin e ss u p o n e x e c u tio n o f th e w ritte n

c o n tra c t. H e o p e ra te d th e b u s in e s s a s P a rts M a rt, In c ., b u t n e v e r m a d e a p p lic a tio n

f o r a c h a r te r . T h e p l a i n t i f f h a d n o e x p e r i e n c e i n t h e a u t o s a l v a g e b u s i n e s s , a n d le f t

a l l t h e m a n a g e m e n t d e c is i o n s t o G a rg o n e . D u r i n g t h e fo u r m o n t h s t h e p la in t i f f

o p e ra te d th e b u sin e ss p e r G a rg o n e , h e p a id th e d e fe n d a n t th e a g g re g a te a m o u n t o f

$ 6 1 ,0 0 0 .0 0 . T h e p ri n c ip a l p a y m e n t o f $ 2 5 ,0 0 0 .0 0 a n d th e m o n th ly p a y m e n t o f

$ 6 ,0 0 0 .0 0 d u e J a n u a r y 1 , 1 9 9 5 w e r e n o t p a id , a n d th e d e f e n d a n t s f i l e d a d e t a i n e r

a c tio n in th e G e n e r a l S e s s i o n s C o u rt w h ic h re n d e re d a n o rd e r o f p o s s e s s io n 1 to th e

d e fe n d a n ts .

           T h e p l a i n t if f f i le d t h i s a c t io n f o r d a m a g e s f o r b r e a c h o f c o n tr a c t o n F e b r u a ry

1 , 1 9 9 6 , a ll e g in g t h a t t h e d e f e n d a n t s o b t a in e d th e o r d e r o f p o s s e s s i o n b y f r a u d ,2

a n d t h a t t h e y h a v e r e f u s e d t o a c c e p t th e b a la n c e o w in g . T h e d e f e n d a n ts g e n e r a lly

d e n ie d t h e a l l e g a t i o n s , a n d e x p r e s s l y p l e a d e d t h a t t h e p l a i n t i f f b r e a c h e d t h e

c o n tr a c t b y f a il i n g to p a y t h e a m o u n t d u e J a n u a r y 1 , 1 9 9 5 .

           T h e t r ia l ju d g e f o u n d t h a t th e p l a i n t if f b r e a c h e d t h e c o n t r a c t w h e n h e f a ile d

to m a k e th e Ja n u a ry 1 , 1 9 9 5 p a y m e n ts , th a t th e b re a c h w a s m a te ria l, a n d w a s a n

a b s o lu te d e f e n s e to t h e c o m p la in t. T h e p la in tiff a p p e a ls , a n d p re s e n ts fo r r e v ie w

th e s o le is s u e o f w h e t h e r th e t r i a l c o u rt e rr e d in fin d in g th a t h e h a d m a te ria lly

b r e a c h e d t h e c o n t r a c t , t h e r e b y r e l ie v i n g t h e a p p e l le e s f r o m f u r t h e r p e r fo r m a n c e .



           Our review of the findings of fact made by the trial Court is de novo upon

the record of the trial Court, accompanied by a presumption of the correctness of




           1
         The judgment of the General Sessions Court was likely entitled to a greater
significance than it was accorded. It was not appealed.
           2
               This allegation was apparently abandoned.

                                                                     2
the finding, unless the preponderance of the evidence is otherwise. TENN. R. APP.

P., RULE 13(d); Campbell v. Florida Steel Corp., 919 S.W.2d 26 (Tenn. 1996).

          T h e a p p e l l a n t a r g u e s th a t w h i l e th e o ra l a m e n d m e n t, a s f o u n d b y th e tr i a l

c o u rt , r e q u ir e d th e p a y m e n t o f $ 2 5 ,0 0 0 .0 0 p r i n c ip a l a n d $ 6 ,0 0 0 .0 0 m o n t h l y

in s ta llm e n t o n J a n u a r y 1 , 1 9 9 5 , th e re w a s n o t e s tim o n y , e x c e p t h is o w n , a s to th e

le g a l c o n s e q u e n c e s o f h is fa ilu r e .          H e a rg u e s th a t in s u c h in s ta n c e s , th e la w

p ro v id e s th a t h e h a s a re a s o n a b le tim e w ith in w h ic h to c u re th e d e fa u lt. S in c e th e

d e fe n d a n t s d i s p o s s e s s e d h im o n J a n u a r y 2 , 1 9 9 5 , h e a r g u e s t h a t h e w a s n o t g i v e n

a re a s o n a b le tim e .

          O n th e fa c e o f it, th is a rg u m e n t is o b v io u s ly m e rito rio u s . B u t th e e x te n d e d

f a c t s r e v e a l t h a t t h e d e f e n d a n t s d e m a n d e d p a y m e n t o n J a n u a r y 1 , 1 9 9 5 . W h e n th e

p l a i n t if f ’ s t h e n m a n a g e r , D i o n e T h o m p s o n ,3 w a s u n a b le to c o m p l y , t h e d e f e n d a n t

D o n n i e Y o u n g w e n t t o t h e p la c e o f b u s i n e s s t o m a k e f u r t h e r i n q u i r y a n d f o u n d i t

a b a n d o n e d , w h i c h g e n e ra te d th e a c ti o n in t h e G e n e r a l S e s s i o n s C o u r t .              T h e

p l a i n t if f w a s a w a rd e d p o s s e s s io n o n J a n u a r y 1 0 , 1 9 9 5 , w ith n o te n d e r o f p a y m e n t

fo rth c o m in g .

          T h e r e c o r d r e v e a l s t h a t th e p l a i n t if f :

          ( 1 ) f a i le d t o a p p l y f o r a C h a r t e r o f I n c o r p o r a t i o n , a lt h o u g h p u b li c ly
          r e p r e s e n ti n g h i s b u s i n e s s t o b e in c o rp o r a te d ;

          (2 ) fa ile d to a p p ly fo r a d is m a n tlin g lic e n s e fr o m th e D e p a rtm e n t o f
          S a fe ty o f T e n n e s se e ;

          ( 3 ) d i m i n i s h e d th e in v e n to r y , a n d d i d n o t r e p le n is h i t d u r i n g h is f o u r
          m o n th s ’ te n u re ;

          (4 ) f a ile d to re m it s a le s ta x e s to th e S ta te .

          W e n o t e th a t w h i l e th e p la in t i f f p a id $ 6 1 ,0 0 0 .0 0 t o t h e d e f e n d a n t s , h i s s a l e s

d u rin g th e fo u r m o n th s h e o p e r a te d th e b u s in e s s b y a g e n ts e x c e e d e d th a t a m o u n t.


          3
              Tom Gargone had been dismissed. The plaintiff was in Hawaii.

                                                                     3
          F r o m a l l o f w h i c h w e a r e p e r s u a d e d th a t f u r t h e r e lu c id a ti o n w o u ld n o t b e

p r o d u c ti v e , a n d t h a t t h i s i s a p r o p e r c a s e f o r a ff i r m a n c e p u rs u a n t t o R u l e 1 0 , R u l e s

o f th e C o u r t o f A p p e a ls .4

          T h e j u d g m e n t is a ff ir m e d a t th e c o s t o f th e a p p e l la n t .



                                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _
                                                                 W illia m H . In m a n , S e n io r J u d g e

C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _
H e rs c h e l P . F r a n k s, J u d g e



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _
C h a rle s D . S u s a n o , J r ., J u d g e




          4
           Affirm ance W ithout O pinion - M emor andum Opinio n. (b) The Court, w ith the con currenc e of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated “MEMORA NDUM OPINION ,” shall not be published, and shall not be cited or
relied on fo r any reas on in a su bseque nt unrelate d case. [A s amen ded by order filed April 22 , 1992.]

                                                                   4